211 F.3d 1225 (11th Cir. 2000)
Robert L. JONES, Plaintiff-Appellant,v.J. Wayne GARNER, Chairman, State Board of Pardons and Paroles, et al., Defendants- Appellees.
No. 97-9009.
United States Court of Appeals,Eleventh Circuit.
May 10, 2000.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:95-cv-3012-CAM); Charles A. Moye, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BIRCH and BARKETT, Circuit Judges, and HANCOCK*, Senior District Judge.
PER CURIAM:


1
In light of the Supreme Court's decision in Garner v. Jones, --- U.S. ----, 120 S.Ct. 1362, --- L.Ed.2d ---- (March 28, 2000), we remand the case for further proceedings. In its decision the Supreme Court noted that:


2
The Court of Appeals' analysis failed to reveal whether the amendment to Rule 475-3-.05(2), in its operation, created a significant risk of increased punishment for respondent. Respondent claims he has not been permitted sufficient discovery to make this showing. The matter of adequate discovery is one for the Court of Appeals or, as need be, for the District Court in the first instance. The judgment of the Court of Appeals is reversed, and the case is remanded for proceedings consistent with this opinion.


3
Id. at 1371. We thus remand the case to the district court to determine, after permitting sufficient discovery, whether the amendment to Ga. Rules & Regs., Rule 475-3-.05(2) (1985) in its operation created a significant risk of increased punishment for Robert L. Jones.


4
SO ORDERED.



NOTES


*
 Honorable James H. Hancock, Senior U.S. District Judge for the Northern District of Alabama, sitting by designation.